Citation Nr: 1609575	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received respecting a claim of service connection for a right knee disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a urinary/bladder disorder, to include benign prostatic hypertrophy (BPH) (claimed as urinary incontinence) and to also include as secondary to claimed spinal disorder.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to claimed spinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the Veteran's right knee claim and denied service connection for BPH, erectile dysfunction, cervical spine and right knee disorders.  The Veteran timely appealed that decision.  

The Board notes that these issues were remanded in September 2015 for scheduling of a requested Board hearing.  Subsequently, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in December 2015; a transcript of that hearing is associated with the claims file.

The Board considers the right knee claim to be reopened, and that reopened issue as well as the cervical spine, erectile dysfunction, and urinary/BPH issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

In the September 2015 Board decision, service connection for a lumbar spine disorder was denied; the Board finds that claim to be final at this time.  See 38 C.F.R. § 20.1100 (2015).  However, during his December 2015 hearing, the Veteran repeatedly indicated that he believed that his lumbar spine disorder was related to his service, and that at least partly is responsible for his claimed urinary and erectile dysfunction claims.  

Accordingly, the Board finds that the issue of reopening service connection for a lumbar spine disorder has been raised by the record in the Veteran's December 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for a right knee disorder has been received since a final December 2007 rating decision that denied service connection for that claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran filed a claim of service connection for a right knee disorder and the AOJ denied that claim in a December 2007 rating decision; the Veteran was notified of that decision in a December 2007 letter.  The Veteran did not submit a notice of disagreement within one year of that December 2007 letter, nor did he submit any additional evidence respecting that claim for a right knee disorder until he filed his claim to reopen in December 2010, from which this appeal stems.  

As no new and material evidence was received during the appeal period following the December 2007 notification letter, the December 2007 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a timely notice of disagreement within one year of the December 2007 notification letter, the December 2007 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for a right knee disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since December 2007, the Veteran submitted a December 2010 private examination by Dr. S.C.A. with an opinion and a May 2012 addendum opinion, both of which indicate that the Veteran's right knee disorder was "possibly" related to his military service, particularly his claimed patella dislocation while playing softball.  As a result of receipt of that opinion, the AOJ determined that a VA examination was necessary, and the Veteran underwent a VA examination of his right knee disorder in October 2011.  

In light of the above evidence, as well as the AOJ's determination to obtain a VA examination of the Veteran's right knee disorder, the Board must find that new and material evidence which tends to substantiate the Veteran's claim of service connection for a right knee disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a right knee disorder has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

On appeal, the Veteran testified in his December 2015 hearing that he had continued pain and swelling since his injury from service, although he did not seek formal treatment for those symptoms; rather he self-medicated those symptoms with medications, ice and rest.  The Veteran underwent a VA examination of his right knee in October 2011, and the examiner opined that his right knee disorder was not related to his noted injury in military service while playing softball.  The examiner noted, as part of the rationale for that opinion, that the Veteran did not have any right knee complaints from 1997 through 2000.  However, the examiner dismisses the Veteran's VA treatment in April 1996 for right knee pain and swelling.  The October 2011 examiner's opinion is therefore inadequate as he failed to address the April 1996 evidence of right knee issues, which appears to confirm the Veteran's later received highly competent and credible statements of continuity of symptomatology.  A remand is necessary in order to obtain another VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Respecting the cervical spine claim, the Veteran has never been afforded a VA examination of his cervical spine.  During his December 2015 hearing, the Veteran indicated that his cervical spine was injured in each of the claimed lumbar spine injuries that he was noted as having during military service, which include injury while performing a fireman's carry, a slip-and-fall accident on a waxed floor, and a motor vehicle accident where he was hit as a pedestrian.  In light of this testimony, the Board finds that the low threshold necessary to obtain a VA examination of the Veteran's cervical spine disorder has been met, and a remand is necessary in order for that examination to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the urinary/BPH and erectile dysfunction claims, the Veteran averred during his December 2015 hearing that those claimed disorders were the result of his claimed spinal disorder; he did not appear to differentiate between whether such was related to his lumbar or cervical spine disorder, although in light of the Board's referral of the lumbar spine claim at this time it would appear that both spinal segments may be implicated and a VA medical opinion is necessary.  Accordingly, those claims are also remanded for obtaining VA examinations and medical opinions.  See Id.

Finally, in his December 2015 hearing, the Veteran indicated that he was obtaining treatment for all his claimed disorders at the "Dade Clinic"; the Board is unsure of whether this is a VA or private facility.  Thus, on remand, the Veteran should be asked regarding any private or VA treatment that he may be receiving and those records should be obtained; regardless, the AOJ should also obtain any ongoing VA treatment records from the Lake City, Gainesville, and Tallahassee VA Medical Centers.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Lake City, Gainesville, and Tallahassee VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2006, July 2009 and February 2015, respectively, and associate those documents with the claims file.

2.  Ask the Veteran to identify any VA or private treatment that he may have had for his claimed erectile dysfunction, urinary/BPH, cervical spine, and right knee disorders, which is not already of record, to specifically include Dade Clinic and any ongoing treatment with the Southeastern Urological Center.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA genitourinary examination in order to determine whether his claimed erectile dysfunction and urinary/bladder condition including benign prostatic hypertrophy (BPH) are related to his military service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate the any urinary/bladder disorders found, to include BPH, as well as whether he suffers from an erectile dysfunction disorder.  

Respecting any urinary/bladder disorder found, to specifically include BPH, the examiner should then opine whether such disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  The examiner should address the previous July 2011 VA genitourinary examination and that examiner's findings and conclusions, as well as any other evidence of record, as appropriate.

Also, respecting any erectile dysfunction, the examiner should opine whether that disorder more likely, less likely, or at least as likely as not began in or is otherwise related to military service; the examiner should address any evidence of record respecting that opinion, as appropriate.  

Finally, the examiner should then opine whether any urinary/bladder disorder including BPH, as well as whether any erectile dysfunction, is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his claimed lumbar spine and/or cervical spine disabilities.  The examiner should specifically address the lumbar and cervical spinal segments separately with respect to the above requested opinions.

Regarding any of the above requested opinions, the examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  Any other pertinent evidence of record should also be addressed, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine whether his claimed cervical spine disorder is related to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate the cervical spine/neck disorders found, to include any arthritic condition thereof.  

Then, the examiner should then opine whether each cervical spine disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the three noted injuries in service: (1) the fireman's carry injury; (2) the slip-and-fall injury on a waxed floor; and, (3) the 1985 motor vehicle accident wherein he was hit as a pedestrian.  

While it appears that the Veteran was solely treated in service during those injuries for his lumbar spine, the examiner should address whether the Veteran likely suffered some cervical spine injury during those incidents in service from which his current cervical spine disability stems.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also address Dr. S.C.A.'s December 2010 examination and medical opinion, as well as the May 2012 addendum opinion, as well as any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination to determine whether his right knee disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all right knee disorders found, to include any arthritic conditions thereof.

Then, the examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include his noted right knee injury while playing softball.

The examiner should discuss the Veteran's lay statements regarding injury in service, as well as his contentions and lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology, particularly as noted in his December 2015 Board hearing where he indicates that he had continued pain and swelling since the softball injury that he self-medicated.  The examiner should also discuss the April 1996 VA treatment record demonstrating similar symptoms that the Veteran indicated that he was self-medicating since the injury.  

The examiner should also address the October 2011 VA examination and medical opinion, as well as Dr. S.C.A.'s December 2010 examination and medical opinion and the May 2012 addendum opinion.  The examiner should finally address any other pertinent evidence in the claims file, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for erectile dysfunction, a urinary/bladder disorder to include BPH, cervical spine, and right knee disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


